Mr. Chief Justice Shepard
delivered the opinion of the Court:
It has been held heretofore that the equity court had jurisdiction to administer this trust, and to direct the proper investment of accumulated income pending the probate of the •will. Hutchins v. Dante, 40 App. D. C. 262.
It has also upheld the validity of the claim of Nose Keeling Hutchins to an interest in the surplus income of the estate. Hutchins v. Hutchins, 41 App. D. C. 122.
The accumulated income at the time of the order was $120,-000, and was not invested at a greater rate than 3 per cent. The trustee is fully satisfied with the security offered, and recommends the loan. The court, with a knowledge of the circumstances, approved the loan and made the order.
Mr. Justice Gould, who entered the order, filed a brief opinion, in the conclusion of which he says: “While this form of security is unusual as an investment of trust funds, under the circumstances of the instant case, to make a loan thereon appears not only advantageous to the estate, but an act of justice to applicant; therefore, the safety of the loan is beyond question. Under either will, or in the event it should be found that Stilson Hutchins died intestate, her interest in the estate would exceed many times the amount of the loan. In fact, her interest in the fund of the accumulated rents of the real estate from which the loan is drawn, if it should now be divided, exceeds the amount borrowed.”
*550We agree with the learned justice, and his decree is affirmed with costs. Affirmed.
An appeal to the Supremo Court of the United States was denied May 21, 1915.